Exhibit 10.1
EXECUTION COPY


SETTLEMENT AND STANDSTILL AGREEMENT


This SETTLEMENT AND STANDSTILL AGREEMENT dated as of February 27, 2012 (the
“Agreement”) is by and among Comverge, Inc. (the “Company”), the persons
identified on Schedule A (collectively, the “Ardsley Group” and each
individually a “member” of the Ardsley Group) and, solely for purposes of
Sections 4(g), 7, 8 and 9, the persons identified on Schedule B (collectively,
the “Designee Directors” and each individually a “Designee Director”).


WHEREAS, the Company and the Ardsley Group have engaged in various discussions
and communications concerning the Company’s business;


WHEREAS, the Ardsley Group previously provided notice to the Company of its
intention to nominate certain individuals for election as directors to the Board
of Directors of the Company (the “Board”) at the Company’s 2012 annual meeting
of stockholders (the “2012 Annual Meeting”); and


WHEREAS, each of the Company and the Ardsley Group has determined that it is in
each party’s best interests to come to an agreement with respect to certain
matters relating to the composition of the Board, the election of directors at
the 2012 Annual Meeting and certain related matters.


NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


1.           Definitions.  For purposes of this Agreement:


“Affiliate” shall have the meaning set forth in Rule 12b-2 under the Exchange
Act.


"Associate" shall have the meaning set forth in Rule 12b-2 under the Exchange
Act.


“beneficial owner” and “beneficial ownership” shall have the meanings set forth
in Rule 13d-3 under the Exchange Act.


“Common Stock” means the common stock of the Company, par value $0.001 per
share.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.


“SEC” means the United States Securities and Exchange Commission.


“Standstill Period” means the period from the date hereof until the earliest of
the following: (i) 10 days prior to the last date (the "2014 Notification
Deadline") upon which a notice to the Secretary of the Company of nominations of
directors for election to the Board or the proposal of business at the Company's
2014 Annual Meeting would be considered timely under the certificate of
incorporation and bylaws of the Company, if by 30 days prior to the 2014
Notification Deadline either (A) the Company has not notified the Ardsley Group
pursuant to Section 13(g) below that the Board has resolved to nominate both
David R. Kuzma and James J. Moore, Jr. (or their replacements designated by the
Ardsley Group) for reelection to the Board at the Company's 2014 annual meeting
(the "2014 Annual Meeting"), or (B) the Company has so notified the Ardsley
Group that it has resolved to nominate Mr. Kuzma and Mr. Moore but the Ardsley
Group has declined to have Mr. Kuzma and Mr. Moore (or their replacements
designated by the Ardsley Group) stand for re-election to the Board as Company
nominees and has notified the Company of same; (ii) 10 days prior to the last
date upon which a notice to the Secretary of the Company of nominations of
directors for election to the Board or the proposal of business at the Company's
2015 annual meeting (the “2015 Annual Meeting”) would be considered timely under
the certificate of incorporation and by-laws of the Company; (iii) such date, if
any, as the Company has materially breached any of its covenants or obligations
under this Agreement, which such breach remains uncured (if capable of being
cured) for a period of twenty (20) days following written notice by the Ardsley
Group and (iv) the date upon which no Designee Director remains as a member of
the Board.


2.           Representations and Warranties of the Company.  The Company
represents and warrants to the Ardsley Group, as of the date hereof, that (a)
the Company has the corporate power and authority to execute, deliver and
perform the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, (b) this Agreement has been duly and validly
authorized, executed and delivered by the Company, constitutes a valid and
binding obligation and agreement of the Company, and is enforceable against the
Company in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws affecting the rights of creditors and
subject to general equity principles and (c) the execution, delivery and
performance of this Agreement by the Company does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree, in each
case that is applicable to the Company, (ii) result in any material breach or
material violation of, or constitute a material default (or an event which with
notice or lapse of time or both could become a material default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any agreement,
contract, commitment, understanding or arrangement, in each case to which the
Company is a party or by which it is bound and which is material to the
Company’s business or operations or (iii) violate or conflict with the Company’s
certificate of incorporation or by-laws.


3.           Representations and Warranties of the Ardsley Group.  Each member
of the Ardsley Group severally, and not jointly, represents and warrants to the
Company, with respect to itself or himself, as the case may be, as of the date
hereof, that (a) such member, in the case of an individual, has the power and
authority to execute, deliver and perform the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, (b) such
member, in the case of an entity, has the corporate, limited partnership or
limited liability company power and authority, as applicable, to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby, (c) this Agreement has been
duly and validly authorized, executed, and delivered by such member, constitutes
a valid and binding obligation and agreement of such member, and is enforceable
against such member in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws affecting the rights of creditors and
subject to general equity principles, (d) the execution, delivery and
performance of this Agreement by such member does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to it or him, (ii) result in any material breach or material violation of, or
constitute a material default (or an event which with notice or lapse of time or
both could become a material default) under or pursuant to, or result in the
loss of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any agreement, contract, commitment,
understanding or arrangement, in each case to which one or more members of the
Ardsley Group is a party or by which it or he is bound and which is material to
the Ardsley Group’s business or operations or (iii) in the case of any entity,
violate or conflict with its certificate of incorporation or by-laws or other
organizational document or documents, (e) such member is the beneficial owner of
the number of shares of Common Stock set forth with respect to such member in
the report of beneficial ownership of the Company’s Common Stock on Amendment
No. 2 to Schedule 13D filed by the Ardsley Group with the SEC on January 6, 2012
(the “Schedule 13D”) and (f) except as set forth in such Schedule 13D,
no  Affiliate or Associate of any member of the Ardsley Group owns any shares of
Company Common Stock.


4.           Agreement Regarding Board Composition; Appointment and Nomination
of Designee Directors.


(a)  
Solely to facilitate the settlement and to create vacancies on the Board for the
Ardsley Nominees, two existing directors have agreed to resign from the Board
and (i) effective with the execution of this agreement by the Company and
Ardsley,  Scott Ungerer will resign as a Class I director and (ii) Joseph
O’Donnell, currently a Class II director, has informed the Company that he does
not intend to stand for re-election at the Company’s 2012 Annual Meeting.



(b)           Concurrently herewith, the Board is appointing David R. Kuzma and
James J. Moore, Jr. as directors in Class I with terms to expire at the
Company’s 2014 Annual Meeting, and Rudolph J. Hoefling as a director in Class II
with a term to expire at the Company’s 2012 Annual Meeting.  The Company shall
(i) nominate Mr. Hoefling for election as a Class II director in connection with
the 2012 Annual Meeting, (ii) recommend that the Company’s stockholders vote in
favor of the election of Mr. Hoefling at the Company’s 2012 Annual Meeting and
(iii) solicit proxies in favor of such election at such Annual Meeting and
otherwise support Mr. Hoefling for election in a manner no less favorable than
the manner in which the Company supports other nominees for election as director
in connection with the 2012 Annual Meeting.  The Company shall nominate only two
other nominees for election as Class II directors in connection with the 2012
Annual Meeting, such that there will be a total of three nominees for election
as director in Class II in connection with the 2012 Annual Meeting.


(c)           In furtherance of the foregoing, concurrently herewith, the Board
has:


(i)           adopted a resolution, in accordance with the Company’s certificate
of incorporation and by-laws, increasing the size of the Board by two directors,
such that the Board is now comprised of ten directors in the aggregate, and has
designated one such director to be a Class I director (with term expiring in
2014) and one such director to be a Class II director (with term expiring in
2012);


(ii)           appointed Mr. Kuzma as a Class I director to fill the vacancy in
Class I resulting from the increase in the size of the Board as specified in
Section 4(c)(i) (with term expiring in 2014);


(iii)           appointed Mr. Moore as a Class I director (with term expiring in
2014) to fill the vacancy resulting from the resignation of Mr. Ungerer;


(iv)           appointed Mr. Hoefling as a Class II director (with term expiring
at the 2012 Annual Meeting) to fill the vacancy in Class II resulting from the
increase in the size of the Board as specified in Section 4(c)(i);


(v)           appointed Mr. Kuzma to the Compensation Committee of the Board and
as chairman thereof;


(vi)           appointed Mr. Hoefling to the Audit Committee of the Board (which
shall have no more than four members), with the Audit Committee having authority
during the Standstill Period, in addition to its other duties and authority, to
examine Company-wide cost reduction measures and to make recommendations to the
Board regarding budget approval; and


(vii)           appointed Mr. Moore to the ad hoc Transaction Committee of the
Board (which shall have no more than four members and which shall be re-named
the “Strategy Committee”), which Committee shall continue in existence during
the Standstill Period and be charged by the Board during the Standstill Period
with responsibility for examining all shareholder value-enhancing alternatives,
provided that such responsibilities do not conflict with the responsibilities of
the Audit Committee as specified in such Committee’s charter.


(d)           Promptly following the 2012 Annual Meeting, the Board shall adopt
a resolution, in accordance with the Company’s certificate of incorporation and
by-laws, decreasing the size of the Board by one director, such that the Board
is then comprised of nine directors in the aggregate, with such action reducing
the number of directors in Class II from four to three.


(e)           The Company shall not increase or decrease the size of the Board
during the Standstill Period unless such increase or decrease shall have been
approved by the majority of the Designee Directors; provided, however, that this
Section 4(e) shall not apply to the reduction in the number of directors from
ten directors to nine directors following the Company’s 2012 Annual Meeting, as
contemplated by Sections 4(a) and 4(d).  In addition, if the Board forms any
additional Committees (including an Executive Committee) during the Standstill
Period, a Designee Director shall be appointed to each such Committee.


(f)           The Company shall have no further obligations hereunder in the
event of any material breach of any covenant or obligation of the Ardsley Group,
or any member thereof, which such breach remains uncured (if capable of being
cured) for a period of twenty (20) days following written notice of such breach
by the Company.


(g)           Each of the Designee Directors hereby irrevocably tenders his
resignation as a director of the Company effective as of the date, if any, of
the termination of the Company’s obligations as specified in Section 4(f), and
the Board, in its sole discretion, may accept any or all of such resignations,
by a majority vote of the directors (excluding the Designee Directors).


5.           Voting.  At all meetings of Company stockholders during the
Standstill Period, each member of the Ardsley Group shall cause all shares of
Company’s Common Stock beneficially owned by it or him or by its or his
respective Affiliates to be present for quorum purposes and to be voted in favor
of all directors nominated by the Board for election.
 
6.            Standstill.  Each member of the Ardsley Group agrees that other
than as may be required by applicable law, order or regulation, during the
Standstill Period, it or he will not, and it or he will cause each of its or his
Affiliates or agents or other persons acting on its or his behalf not to:


(a)           without the prior written agreement of the Company (as authorized
by the Board by a majority vote, excluding the Designee Directors), acquire,
offer to acquire or agree to acquire, alone or in concert with any other
individual or entity, by purchase, tender offer, exchange offer, agreement or
business combination or any other manner, beneficial ownership of any securities
of the Company, if, after completion of such acquisition or proposed
acquisition, such party would beneficially own more than 14.99% of the
outstanding Common Stock (calculated based on the Company’s latest annual or
quarterly report with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act); provided, however, that such limitation shall not apply to shares acquired
in connection with stock dividends or similar distributions or offerings of
Company Common Stock made available generally on a pro rata basis to holders of
Company Common Stock;


(b)           submit any stockholder proposal (pursuant to Rule 14a-8 under the
Exchange Act or otherwise) or any notice of nomination or other business for
consideration, or nominate any candidate for election to the Board or oppose the
director candidates nominated by the Board, other than as expressly permitted by
this Agreement;
 
(c)           form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of Section
13(d)(3) of the Exchange Act with respect to the Common Stock or deposit any
shares of Common Stock in a voting trust or similar arrangement or subject any
shares of Common Stock to any voting agreement or pooling arrangement, other
than solely with other members of the Ardsley Group or one or more Affiliates of
a member of the Ardsley Group with respect to the Common Stock currently owned
as set forth in the Ardsley Group’s latest amendment to its Schedule 13D or
Common Stock acquired in the future (subject to the limitations set forth in
Section 6(a) hereof) or to the extent such a group may be deemed to result with
the Company or any of its Affiliates as a result of this Agreement;
 
(d)           solicit proxies or written consents of stockholders, or engage in
or conduct any binding or  nonbinding referendum with respect to the Common
Stock, or make, or in any way participate in, any “solicitation” of any “proxy”
within the meaning of Rule 14a-1 under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act), other than a
“solicitation” or acting as a “participant” in support of all of the nominees of
the Board at any stockholder meeting, provided that the foregoing shall not be
deemed to restrict such actions in connection with a proposed merger or sale of
the Company, change in control of the Company, recapitalization or liquidation
of the Company, acquisition or disposition by the Company;
 
(e)           call, seek to call, or to request the calling of, a special
meeting of the stockholders of the Company, or seek to make, or make, a
stockholder proposal at any meeting of the stockholders of the Company or make a
request for a list of the Company’s stockholders (or otherwise induce, encourage
or assist any other person to initiate or pursue such a proposal or request) or
otherwise acting alone, or in concert with others, seek to control or influence
the governance or policies of the Company, except as expressly permitted by this
Agreement, provided that the foregoing shall not be deemed to restrict such
actions in connection with a proposed merger or sale of the Company, change in
control of the Company, recapitalization or liquidation of the Company,
acquisition or disposition by the Company;


(f)           vote for any nominee or nominees for election as directors other
than those nominated by or supported by the Board or seek the removal of any
member of the Board;


(g)           without the prior written agreement of the Company (as authorized
by the Board by a majority vote, excluding the Director Designees), effect,
offer or propose (i) any acquisition of any material assets or businesses of the
Company or any of its subsidiaries by the Ardsley Group, (ii) any tender offer
or exchange offer, merger, acquisition or other business combination involving
the Company or any of its subsidiaries and the Ardsley Group, or (iii) any
recapitalization, restructuring, liquidation, dissolution or other similar
extraordinary transaction with respect to the Company or any of its
subsidiaries; provided, however, that limitations in this Section 6(g) shall not
prohibit (A) the tender of shares of Company Common Stock in response to a bona
fide tender offer made in compliance with the Exchange Act, (B) the voluntary
exchange of shares of Company Common Stock in response to a bona fide exchange
offer made in compliance with the Securities Act of 1933, as amended, Exchange
Act, (C) the voting of shares of Company Common Stock in connection with a bona
fide merger proposal, sale of material assets, recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction for which
stockholder approval is solicited pursuant to the Company’s certificate of
incorporation and/or applicable law or (D) purchases or sales of Company Common
Stock in the open market (subject to the limitations described in Section 6(a));
provided, further, that the limitations in this Section 6(g) shall not apply in
the event that a third party unrelated to the Ardsley Group signs an agreement
with the Company effectuating any of the transactions described in clauses (i)
through (iii) above;


(h)           publicly disclose, or cause or facilitate the public disclosure
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) of, any intent, purpose, plan or proposal to
obtain any waiver, or consent under, or any amendment of, any of the provisions
of this Section 6, or otherwise seek, in any manner that would require public
disclosure by any of the members of the Ardsley Group or their Affiliates or
Associates, to obtain any waiver, consent under, or amendment of, any provision
of this Agreement;


(i)           engage in any short sale or any purchase, sale or grant of any
option, warrant, convertible security, stock appreciation right, or other
similar right (including, without limitation, any put or call option or “swap”
transaction) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from a decline in the market price or value of the Company’s
securities;


(j)           enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other person
that engages, or offers or proposes to engage, in any of the foregoing;
provided, that the provisions of this subsection 6(j) shall not be deemed to
prohibit any action with respect to a proposed transaction described in Section
6(g) above except to the extent such transaction involves a member of the
Ardsley Group as a party; or


(k)      take or cause or induce or assist others to take any action
inconsistent with any of the foregoing; provided, that the provisions of this
subsection 6(k) shall not be deemed to prohibit any action with respect to a
proposed transaction described in Section 6(g) above except to the extent such
transaction involves a member of the Ardsley Group as a party.
 
The foregoing shall not be deemed to prohibit the Designee Directors from
engaging in any lawful act in their capacities as directors of the Company.


7.      Confidential Information.  The Designee Directors, in their capacity as
directors, will be provided with Confidential Information.  Each Designee
Director acknowledges the confidential and proprietary nature of the
Confidential Information and agrees that he will (i) keep the Confidential
Information strictly confidential and (ii) not disclose the Confidential
Information to any person, including any member of the Ardsley Group or any
Affiliate of any such member, except (X) with the specific prior written consent
of the Company or (Y) to the extent required by applicable legal process or
requested by applicable legal authority or stock exchange. Notwithstanding the
foregoing, it is understood and agreed that this Agreement shall not be deemed
to prohibit the Designee Directors from engaging in any lawful act in their
capacity as directors of the Company.


As used in this Agreement, the term “Confidential Information” means and
includes any and all of the information concerning the business and affairs of
the Company that may hereafter be disclosed to a Designee Director by the
Company or by the directors, officers, employees, agents, consultants, advisors
or other representatives, including legal counsel, accountants and financial
advisors (collectively, “Representatives”) of the Company; provided, however,
that “Confidential Information” shall not include information that is or was (i)
in the public domain or was or becomes generally available to the public other
than as a result of disclosure by a Designee Director, (ii) independently
acquired by a Designee Director without violating any of their obligations under
this Agreement or under any other contractual, legal, fiduciary or other binding
obligation of a Designee Director with or to the Company, or (iii) was
available, or becomes available, to a Designee Director on a non-confidential
basis other than as a result of its disclosure to a Designee Director by the
Company or any Representative of the Company.


The Company represents and warrants to the Ardsley Group that each of the other
directors of the Company are subject to substantially equivalent confidentiality
obligations with respect to Confidential Information.


8.      Company Policies.  The Designee Directors each agree to abide by the
provisions of the Company policies identified on Exhibit A applicable to members
of the Board during his service as a director of the Company. The Company
acknowledges that this Agreement will not be deemed to constitute an agreement
or representation by any person or entity that the Designee Directors will not
seek to change any of the policies or requirements referred to or incorporated
herein.
 
9.           Compensation; Directors’ and Officers’ Insurance;
Indemnification.  Each of the Designee Directors shall be (i) compensated for
his service as a director and shall be reimbursed for his expenses on the same
basis as all other non-employee directors of the Company and shall be eligible
to be granted equity-based compensation on the same basis as all other
non-employee directors of the Company, (ii) entitled to the same rights of
indemnification as the other directors of the Company as such rights may exist
from time to time and (iii) added to the Company’s directors’ and officers’
liability insurance policy as insured persons thereunder, with such rights to
compensation, indemnification and insurance coverage beginning on the date
hereof.


10.           Withdrawal of Proposed Nominations.  On or promptly following the
date hereof (but in no event later than the filing of the amendment to the
Ardsley Group’s Schedule 13D and the filing of the current report on Form 8-K by
the Company, as contemplated by Section 11 and Section 12, respectively) the
Company and the Ardsley Group shall issue a joint press release in the form
annexed hereto as Exhibit B (the “Joint Press Release”), including the statement
that, pursuant to this Agreement, the Ardsley Group has withdrawn its letter to
the Company dated December 13, 2011 providing notice of its intent to nominate
persons for election as directors at the 2012 Annual Meeting (the “Nominating
Notice”).  The members of the Ardsley Group hereby withdraw the Nominating
Notice. Neither the Company nor any member of the Ardsley Group shall make any
public statements with respect to the matters covered by this Agreement that are
inconsistent with, or otherwise contrary to, this Agreement or the statements in
the Joint Press Release.


11.           Ardsley Group SEC Filing.  The members of the Ardsley Group shall
promptly file with the SEC an amendment to the Ardsley Group’s Schedule 13D, as
amended to date, which amendment shall (i) report entry into this Agreement,
(ii) announce the withdrawal of the Ardsley Group’s intent to nominate
directors, as contemplated by Section 10 and (iii) otherwise comply with the
requirements of Schedule 13D. The Ardsley Group shall provide the Company and
its counsel with a reasonable opportunity to review and comment on such
amendment in advance of filing with the SEC, and shall accept any such
reasonable and timely comments of the Company and its counsel.


12.           Company SEC Filing.  The Company shall promptly file with the SEC
a current report on Form 8-K, which filing shall (i) report entry into this
Agreement and (ii) otherwise comply with the requirements of Form 8-K. The
Company shall provide the Ardsley Group and its counsel with a reasonable
opportunity to review and comment on such Form 8-K in advance of filing with the
SEC, and shall accept any such reasonable and timely comments of the Ardsley
Group and its counsel.


13.           Other Agreements.  


(a)           During the Standstill Period, the Company shall not publicly
disparage any member of the Ardsley Group or any Affiliate thereof; provided,
however, that this provision shall not apply to compelled testimony, either by
legal process, subpoena or otherwise, or to communications that are required by
an applicable legal obligation and are subject to contractual provisions
providing for confidential disclosure.


(b)           During the Standstill Period, no member of the Ardsley Group
shall, nor shall any member of the Ardsley Group permit any Affiliate of such
member to, publicly disparage the Company or any director (including Ungerer and
O’Donnell), officer, employee, Affiliate or Associate of the Company or
privately disparage Ungerer or O’Donnell; provided, however, that this provision
shall not apply to compelled testimony, either by legal process, subpoena or
otherwise, or to communications that are required by an applicable legal
obligation and are subject to contractual provisions providing for confidential
disclosure.


(c)           At a meeting of the Compensation Committee of the Board to be held
promptly following the execution and delivery of this Agreement, the
Compensation Committee shall (A) adopt a Board compensation plan providing for
total yearly compensation for each non-employee member of the Board (other than
compensation relating to service on a Board committee or as Chairman) of (i)
$40,000 in cash (with the directors having the option to receive such amount
instead in the form of restricted Common Stock, subject to any restrictions
thereon included in the Company’s equity compensation plans) and (ii)
equity-based compensation of $85,000 in the form of restricted Common Stock, and
the Board, at its next regularly-scheduled meeting, shall adopt and approve such
plan, subject, if required by law or Nasdaq corporate governance requirements,
to Company stockholder approval; and (B) provide that each Committee Chair
(other than the Audit Committee Chair) shall receive $10,000 in additional cash
compensation.


(d)           Promptly following the execution and delivery of this Agreement,
the Ardsley Group shall take reasonable steps to inform those Company
stockholders reasonably agreed by the Company and the Ardsley Group that the
Ardsley Group (i) has withdrawn its Nominating Notice and (ii) will be voting
its shares at the Company’s 2012 Annual Meeting in favor of the Board’s nominees
for election as directors; provided, however, that in no event will any member
of the Ardsley Group be required to take any action that would constitute a
“solicitation” (as such term is defined in Regulation 14A under the Exchange
Act) or require any member of the Ardsley Group to file with the SEC proxy
solicitation materials pursuant to such Regulation 14A.


(e)           Except with the approval of a majority of the Designee Directors,
the Company shall not award, modify or renew any employment agreement with the
Company’s Chief Executive Officer, Chief Operating Officer or Chief Financial
Officer for a period of 180 days following the date of this Agreement.


(f)           The Company shall not award or authorize any discretionary bonuses
to the Company's Chief Executive Officer, Chief Operating Officer or Chief
Financial Officer in respect of fiscal year 2011 without the approval of a
majority of the Designee Directors.


(g)           At least 30 days prior to 2014 Nomination Deadline, the Company
shall notify the Ardsley Group whether the Board has resolved to recommend Mr.
Kuzma and Mr. Moore (or their replacements designated by the Ardsley Group) for
re-election to the Board at the 2014 Annual Meeting.  If the Board has so
resolved and agrees, then (i) the Board shall nominate Mr. Kuzma and Mr. Moore
(or any such replacement) for election as directors at the 2014 Annual Meeting
and (ii) the Board shall recommend that the Company’s stockholders vote, and
shall solicit proxies, in favor of their election at such meeting and otherwise
support Mr. Kuzma and Mr. Moore for election in a manner no less rigorous and
favorable than the manner in which the Company supports its other nominees.


(h)           In the event any of the Designee Directors resign from the Board,
or die or become disabled prior to the end of their term as directors, the
Ardsley Group shall have the right to designate a replacement director to serve
in the Class of such director, provided that such replacement director is
reasonably acceptable to the Company and shall qualify as an independent
director under the Nasdaq Stock Market Rules.


14.           Releases.


(a)           Each member of the Ardsley Group hereby agrees for the benefit of
the Company, and each controlling person, officer, director (including Ungerer
and O’Donnell), stockholder, agent, Affiliate, employee, partner, attorney,
heir, assign, executor, administrator, predecessor and successor, past and
present, of the Company (the Company and each such person, a “Company Released
Person”) as follows:


(i)           Each member of the Ardsley Group, for itself or himself and for
its or his members, officers, directors, assigns, agents and successors, past
and present, hereby agrees and confirms that, effective from and after the date
of this Agreement, hereby acknowledges full and complete satisfaction of, and
covenants not to sue, and forever fully releases and discharges each Company
Released Person of, and holds each Company Released Person harmless from, any
and all rights, claims, warranties, demands, debts, obligations, liabilities,
costs, attorneys’ fees, expenses, suits, losses and causes of action of any
nature whatsoever, whether known or unknown, suspected or unsuspected
(collectively, “Claims”) that the Ardsley Group or any member or members thereof
may have against the Company Released Persons, in each case with respect to
events occurring prior to the date of the execution of this Agreement.


(ii)           Each member of the Ardsley Group understands and agrees that the
Claims released by the Ardsley Group and each of its members above include not
only those Claims presently known but also include all unknown or unanticipated
claims, rights, demands, actions, obligations, liabilities, and causes of action
of every kind and character that would otherwise come within the scope of the
Claims as described above. Each member of the Ardsley Group understands and
agrees that it or he may hereafter discover facts different from or in addition
to what it or he now believes to be true, which if known, could have materially
affected this release of Claims, but each member nevertheless waives any claims
or rights based on different or additional facts.


(iii)           Each member of the Ardsley Group agrees that, during the term of
the Agreement, (A) it or he shall not, without the consent of the Company,
instigate, solicit, assist, intervene in, or otherwise voluntarily participate
in any litigation or arbitration in which the Company or any of Company Released
Persons are named as parties with respect to events occurring prior to the date
of execution of this Agreement; provided, however, the foregoing shall not (x)
include any litigation or arbitration arising out of or related to any
obligations under, or breach of, this Agreement, and does not extend to any acts
which are criminal, or (y) prevent any member of the Ardsley Group from
responding to a validly issued legal process; and (B) the Ardsley Group agrees
to give the Company at least five (5) business days notice of the receipt of any
legal process requesting information regarding the Company or any of the Company
Released Persons, to the extent that such notice is legally
permissible.  Notwithstanding the foregoing, the Ardsley Group shall not be
prohibited from receiving proceeds in any class action lawsuit initiated by a
person unaffiliated with the Ardsley Group on the same basis as the Company's
other non-initiating stockholders within such class.


(iv)           The Company agrees that, during the term of the Agreement, (A) it
shall not, without the consent of the Ardsley Group, instigate, solicit, assist,
intervene in, or otherwise voluntarily participate in any litigation or
arbitration in which any member of the Ardsley Group is named as a party with
respect to events occurring prior to the date of execution of this Agreement;
provided, however, the foregoing shall not (x) include any litigation or
arbitration arising out of or related to any obligations under, or breach of,
this Agreement, and does not extend to any acts which are criminal, or (y)
prevent the Company from responding to a validly issued legal process; and (B)
the Company agrees to give the Ardsley Group at least five (5) business days
notice of the receipt of any legal process requesting information regarding any
member of the Ardsley Group, to the extent that such notice is legally
permissible.


(b)           The Company hereby agrees for the benefit of the Ardsley Group,
each member thereof, and each controlling person, officer, director,
stockholder, agent, Affiliate, employee, partner, attorney, heir, assign,
executor, administrator, predecessor and successor, past and present, thereof,
(the Ardsley Group, each member of the Ardsley Group and each such other person,
an “Ardsley Released Person”) as follows:


(i)           The Company, for itself and for its Affiliates, officers,
directors, assigns, agents and successors, past and present, hereby agrees and
confirms that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and covenants not to sue, and
forever fully releases and discharges each Ardsley Released Person of, and holds
each Ardsley Released Person harmless from, any and all Claims of any nature
whatsoever, whether known or unknown, suspected or unsuspected, that the Company
may have against the Ardsley Released Persons, in each case with respect to
events occurring prior to the date of the execution of this Agreement.


(ii)           The Company understands and agrees that the Claims released by
the Company above include not only those Claims presently known but also include
all unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the Claims as described above. The Company
understands that it may hereafter discover facts different from or in addition
to what it now believes to be true, which if known, could have materially
affected this release of Claims, but it nevertheless waives any claims or rights
based on different or additional facts.


(c)           The Parties intend that the foregoing release be broad with
respect to the matters released; provided, however, this release of Claims shall
not include claims to enforce the terms of this Agreement; and provided further
that nothing in the foregoing release shall be deemed or construed, now or
hereafter, as limiting in any manner any right of indemnification inuring to the
benefit of any director or former director of the Company arising under the
Company’s certificate of incorporation, by-laws or otherwise.


15.           Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement and all matters relating hereto shall be paid by the party
incurring such fees or expenses; provided, however, that the Company
concurrently herewith is shall reimbursing the Ardsley Group’s reasonable
attorneys fees and out-of-pocket expenses incurred in connection with its
Nominating Notice, this Agreement and the matters relating thereto and hereto
(including its preparation of proxy materials) in the amount of $40,000.


16.           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given when
received if delivered personally; when transmitted if transmitted by facsimile
(with written confirmation of transmission) or by electronic mail; the business
day after it is sent, if sent for next day delivery to a domestic address by
overnight courier (providing proof of delivery), in each case to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):


If to the Ardsley Group:


Ardsley Advisory Partners
262 Harbor Drive, 4th Floor
Stamford, CT 06902
Attention:                      Steven Napoli
Facsimile:                      (203) 564-4250
E-mail:                            steve@ardsley.com


with a copy (which shall not constitute notice) to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention:                      David E. Rosewater, Esq. and Marc Weingarten,
Esq.
Facsimile:                      (212) 593-5955
E-mail:                            david.rosewater@srz.com;
marc.weingarten@srz.com


If to the Company:


Comverge, Inc.
5390 Triangle Parkway, Suite 300
Norcross, Georgia 30092
Attention:                      Matthew H. Smith, General Counsel
Facsimile:                      (770) 696-7665
E-mail:                            msmith@comverge.com


with a copy (which shall not constitute notice) to each of:


SNR Denton US LLP
1301 K Street, N.W.,
Suite 600, East Tower
Washington, DC 20005
Attention:                      Thomas L. Hanley, Esq.
Facsimile:                      (202) 408-6399
E-mail:                            tom.hanley@snrdenton.com


17.           Entire Agreement; Amendment and Waiver.


(a)           This Agreement contains the entire understanding of the parties
hereto with respect to and supersedes all prior agreements, both written and
oral, between the parties, or any of them, relating to, the subject matter
hereof.


(b)           This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.


18.           Governing Law.  This Agreement and any action, claim or legal
proceeding directly or indirectly based upon, relating to arising out of this
Agreement or the negotiation, execution or performance hereof, shall be governed
by, and construed in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.


19.           Jurisdiction; Service of Process; Waiver of Jury Trial.


(a)           Each of the parties irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, if such court
lacks subject matter jurisdiction, the United States District Court sitting in
New Castle County in the State of Delaware, for the purpose of any action, claim
or legal proceeding directly or indirectly based upon, relating to arising out
of this Agreement or the negotiation, execution or performance hereof, and each
of the parties hereby irrevocably agrees that all claims in respect to such
action, claim or legal proceeding shall be brought in, and may be heard and
determined, exclusively in such state or federal courts. Each of the parties
irrevocably and unconditionally waives any objection to the laying of venue in,
and any defense of inconvenient forum to the maintenance of, any action or
proceeding so brought. Each of the parties agrees that a final judgment in any
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


(b)           Each of the parties irrevocably consents to the service of the
summons and complaint and any other process in any other action or proceeding
relating to the transactions contemplated by this Agreement, on behalf of itself
or its property, by personal delivery of copies of such process to such party at
the addresses set forth in Section 16. Nothing in this Section 19 shall affect
the right of any party to serve legal process in any other manner permitted by
law.


           (c)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION DIRECTLY OR INDIRECTLY BASED UPON, RELATING TO ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THE NEGOTIATION, EXECUTION
OR PERFORMANCE HEREOF OR THEREOF.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATION OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


20.           Specific Performance.  Each party hereto acknowledges and agrees,
on behalf of itself and its Affiliates, that irreparable harm would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties will be entitled to specific relief hereunder, including,
without limitation, an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, in
addition to any other remedy to which they may be entitled at law or in
equity.  Each party hereto agrees, on behalf of itself or himself and its or his
Affiliates and Associates, that any requirements for the securing or posting of
any bond with such remedy are hereby waived.


21.           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
(whether by operation of law or otherwise) without the prior written consent of
the other parties.  No assignment by any party shall relieve such party of any
of its obligations hereunder.  Subject to the foregoing, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns


22.           No Third-Party Beneficiaries.  Nothing in this Agreement is
intended to confer on any person other than the parties hereto or their
respective successors and assigns, and their respective Affiliates to the extent
provided herein, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.


23.           Mutual Drafting.  Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties.  Accordingly, the parties agree that in the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.


24.           Counterparts; Facsimile or Electronic Signatures. This Agreement
may be executed in one or more counterparts, and by the different parties in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.  This Agreement or any counterpart may be executed and delivered by
facsimile copies or delivered by electronic communications by portable document
format (.pdf), each of which shall be deemed an original.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.




Signature Page Follows



 
 

--------------------------------------------------------------------------------

 

Signature Page - Settlement and Standstill Agreement
 
                      COMVERGE,INC.


By:           /s/ R. Blake Young                                           
President & CEO                                                      
(Name and Title)


ARDSLEY PARTNERS FUND II, L.P.
By:           ARDSLEY PARTNERS I,
                        GENERAL PARTNER


By:           /s/ Steve
Napoli                                                      
General Partner                                                      
(Name and Title)


ARDSLEY PARTNERS INSTITUTIONAL FUND, L.P.
By:           ARDSLEY PARTNERS I,
GENERAL PARTNER


By:           /s/ Steve
Napoli                                                      
General Partner                                                      
(Name and Title)


ARDSLEY OFFSHORE FUND, LTD.


By:           /s/ Steve
Napoli                                                      
General Partner                                                      
(Name and Title)


ARDSLEY PARTNERS RENEWABLE ENERGY FUND, L.P.
By:           ARDSLEY PARTNERS I,
GENERAL PARTNER


By:           /s/ Steve
Napoli                                                      
General Partner                                                      
(Name and Title)


ARDSLEY RENEWABLE ENERGY OFFSHORE FUND, LTD.


By:           /s/ Steve
Napoli                                                      
General Partner                                                      
(Name and Title)


ARDSLEY ADVISORY PARTNERS


By:           /s/ Steve
Napoli                                                      
General Partner                                                      
(Name and Title)

-  -
 
 

--------------------------------------------------------------------------------

 

Signature Page - Settlement and Standstill Agreement




ARDSLEY PARTNERS I


By:           /s/ Steve
Napoli                                                      
General Partner                                                      
(Name and Title)


PHILIP J. HEMPLEMAN


/s/ Phillip J. Hempleman                                                      


SPENCER HEMPLEMAN


/s/ Spencer Hempleman                                                      


BENJAMIN IAN BLOCK


/s/ Benjamin Ian Block                                                      


STEVEN NAPOLI


/s/ Steve Napoli                                                      


AS TO SECTIONS 4(g), 7, 8 AND 9 ONLY:


RUDOLF JOACHIM HOEFLING


/s/ Rudolf J. Hoefling                                                      


DAVID R. KUZMA


/s/ David R. Kuzma                                           


JAMES J. MOORE, JR.


/s/ James J. Moore, Jr.                                                      





-  -
 
 

--------------------------------------------------------------------------------

 

Schedule A


Ardsley Partners Fund II, L.P.
Ardsley Partners Institutional Fund, L.P.
Ardsley Offshore Fund, Ltd.
Ardsley Partners Renewable Energy Fund, L.P.
Ardsley Renewable Energy Offshore Fund, Ltd.
Ardsley Advisory Partners
Ardsley Partners I
Philip J. Hempleman
Spencer Hempleman
Benjamin Ian Block
Steven Napoli

 
 

--------------------------------------------------------------------------------

 

Schedule B


Rudolf Joachim Hoefling
David R. Kuzma
James J. Moore, Jr.



 
 

--------------------------------------------------------------------------------

 

Exhibit A


Code of Business Conduct and Ethics
Insider Trading Policy
Related Party Transaction Policy
Whistleblower Policy
8-K Compliance Policy
Stockholder Communication Procedures
Corporate Governance Guidelines
Audit Committee Charter
Compensation Committee Charter
Nominating/Corporate Governance Committee Charter
Stock Ownership Guidelines





 
 

--------------------------------------------------------------------------------

 

Exhibit B


[attached]

 
 

--------------------------------------------------------------------------------

 
